Citation Nr: 0615400	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
hemorrhoids.  

2.  Entitlement to an initial disability evaluation greater 
than 20 percent for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from November 1957 to October 
1960, from January 1963 to January 1964, and from June 1964 
to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran, through his representative, argues that his 
hemorrhoids should be rated by analogy in order to compensate 
him for his lack of external sphincter control.  The veteran 
contends that his lack of external sphincter control is a 
result of his October 1990 hemorrhoidectomy.  A January 2004 
VA rectum and anus examination concludes that it is possible 
that the surgery was the cause of the veteran's disability.  

The Board refers this issue to the RO for adjudication as a 
claim for secondary service connection for impairment of 
sphincter control due to his October 1990 hemorrhoidectomy or 
the service connected disorder.  As this claim has not been 
adjudicated by the RO, and as it is not inextricably 
intertwined with the issues certified on appeal at this time, 
it is referred back to the RO for appropriate initial 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994).  
This issue is not before the Board at this time. 

The issue of entitlement to an initial disability evaluation 
greater than 20 percent for a heart condition is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not show that the veteran has irreducible 
large or thrombotic hemorrhoids with excessive redundant 
tissue and frequent recurrences.  
CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.114, Diagnostic Code (DC) 7336 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected hemorrhoids.  He is 
currently assigned a noncompensable rating under DC 7336 for 
hemorrhoids, external or internal.  38 C.F.R. § 4.114 (2005).  
Under DC 7336, a noncompensable evaluation is warranted when 
hemorrhoids are mild or moderate.  A 10 percent evaluation is 
warranted when they are large or thrombotic, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences.  

In January 2004, the veteran underwent a VA rectum and anus 
examination.  The examiner noted that the veteran had a 
history of hemorrhoid surgery and for the last two to three 
years, he had been having episodes of constant fecal leakage.  
Physical examination of the veteran revealed no evidence of 
external hemorrhoids.  The examiner opined that the veteran's 
hemorrhoidectomy could be the cause of his loss of external 
sphincter control.  The veteran did not report hemorrhoid 
flare-ups and there was no evidence of large or thrombotic 
hemorrhoids.  

In July 2001, the veteran underwent a VA rectum and anus 
examination wherein the physician denied external thrombosed 
hemorrhoids.  The examiner found one small, palpable internal 
hemorrhoid.  There was no evidence of acute bleeding, 
perirectal fissures, or infection.  The veteran did not 
report flare-ups at the July 2001 examination, but he did 
report leakage and lack of sphincter control.  

The veteran does not meet the criteria for a 10 percent 
evaluation because his hemorrhoids are not large or 
thrombotic and there is no evidence of record that they are 
irreducible.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable rating for hemorrhoids.  38 C.F.R. § 4.3.  




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2004, June 2003, and June 2001, as well as 
information provided in the October 2003 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the October 2003 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the September 2001 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
June 2001 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the March 2004 VCAA 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
June 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims was granted.  However, since the veteran's claim for 
an increased rating for hemorrhoids is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


ORDER

A compensable disability rating for hemorrhoids is denied.  


REMAND

In April 2003, the RO granted service connection for the 
veteran's heart condition and assigned a disability rating of 
20 percent.  In November 2003, the RO received a letter from 
the veteran wherein he stated that a 20 percent evaluation 
was "severely under rated," and that he should be assigned 
a 100 percent evaluation because he could not work.  The RO 
interpreted the November 2003 letter as a claim for an 
increased rating.  

The veteran filed the November 2003 letter within one year of 
the April 2003 rating decision that granted service 
connection for his heart condition.  The Board must find that 
the veteran has filed a timely notice of disagreement with 
regard to the claim for an initial disability rating greater 
than 20 percent for a heart condition.  As no statement of 
the case appears to have been issued, the claim remains 
pending in appellate status (see 38 C.F.R. § 3.160(c) (2005)) 
and requires further action by the RO.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Additionally, as noted above, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The Board 
has construed this decision to also affect claims for 
increased ratings.  In the present appeal, the veteran was 
not provided with notice regarding how a disability rating 
and an effective date would be assigned should the claim be 
granted.  As these questions are involved in the present 
appeal, the veteran should be provided with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if an 
increased rating is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
entitlement to an initial disability 
evaluation greater than 20 percent for a 
heart condition, including citations to 
all relevant laws and regulations 
pertinent to this claim.  The veteran and 
his representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

2.  The claim for secondary service 
connection for impairment of sphincter 
control due to his October 1990 
hemorrhoidectomy or the service connected 
disorder should also be adjudicated by 
the RO.  

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


